Title: From Thomas Jefferson to James Main, 19 October 1808
From: Jefferson, Thomas
To: Main, James


                  
                     Sir 
                     
                     Washington Oct. 19. 08.
                  
                  Your favor of the 10th. has been duly recieved. certainly I would with great pleasure contribute any thing in my power to render the history you propose to write a faithful account of the period it will comprehend. nothing is so desirable to me, as that after mankind shall have been abused by such gross falsehoods as to events while passing, their minds should at length be set to rights by genuine truth. and I can conscientiously declare that as to myself, I wish that not only no act, but no thought of mine should be unknown. but, Sir, my other & more imperious duties put it out of my power. so totally is my time engrossed by the public concerns, that for mere want of time, many of them which I ought to attend to myself, if my time sufficed, I am obliged, for want of it, to refer to others. to withdraw myself from still more of them for any voluntary object would be a failure in duty. if you shall think proper, as you say, to commit to me the perusal of the MS. before it goes to the press, I shall then probably be in a private station, & master of my own time, and I will carefully examine, and faithfully offer any corrections or supplements which I may think will render it a true representation of events. I salute you with esteem & respect
                  
                     Th: Jefferson 
                     
                  
               